DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s application, US App No. 16/708,117, is a continuation of PCT US2018/038838 filed June 21, 2018, which claims priority to US Provisional Applications 62/571,401 filed October 12, 2017 and 62/523,128 filed June 21, 2017.
Claim Objections
Claims 1, 6, and 8 are objected to because of the following informalities:  
Claim 1 has inconsistency in writing. Line 2 recites “0.15 to 0.50” and line 3 recites “5.5-7.3”. For consistency either “to” or “-” should be used throughout the claims.  
Claim 7 is missing. There is a claim 6 and a claim 8, but no claim 7 and no cancelled claim 7. 
Appropriate correction is required.
Claim Interpretation
	Claims 13-20 line 2 “realizes” is defined by Merriam-Webster as “to achieve”. Therefore, the wrought 7xxx aluminum alloy product achieves the respectively claimed property.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-20 line 2 “typical” renders the claims indefinite. It is unclear what is meant by typical and what differentiates a typical property from an atypical property. For the purpose of examination any teaching of a claimed property will be given the broadest reasonable interpretation of being typical.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) and alternatively under 35 U.S.C. 102(a)(2) as being anticipated by Benedictus (US 2005/0189044).
Regarding claims 1, 3, 6, and 9, Benedictus teaches an AA7xxx-series aluminum alloy ([0013]) that is a 6 inch plate (i.e. wrought product) ([0080]) and has a composition that falls within the claimed range (Table 2 No. 20)
Element
Claim 1
Benedictus Table 2 No. 20 [0080]
Mn
0.15 to 0.50 wt%
0.16 wt%
Zn
5.5 to 7.3 wt%
6.7 wt%
Mg
0.95 to 2.2 wt%
2.19 wt%
Cu
1.5 to 2.4 wt%
1.54 wt%
At least one of Zr, Cr, Sc, Hf
Up to 1.0 wt%
Zr: 0.11 wt%
Ti
Up to 0.15 wt%
-
Al
Balance 
Balance
Thickness
1.5 to 12 inches
6 inches
Cu+Mg
3.5 to 4.5 wt%
3.73 wt%
Zn:Mg 
3.00:1 to 5.25:1
3.06


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Benedictus (US 2005/0189044) as applied to claim 1 above.
Regarding claim 2, the example composition in Benedictus is silent to 0.25 to 0.40 wt% Mn.
Benedictus teaches a preferred maximum of 0.4% Mn ([0026]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in Example No. 20 of Benedictus to vary the Mn up to a maximum of 0.4% because it is a dispersoid former ([0026]) that is added to control the grain structure and quench sensitivity ([0021]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 4, the example composition of Benedictus is silent to 1.70 to 2.0 wt% Cu.
Benedictus teaches 1.0 to 1.9% Cu ([0014]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in Example No. 20 of Benedictus to vary the Cu content between 1.0 to 1.9% because this is the preferred amount of Cu of the alloy ([0014]) and this amount of Cu forms desired phases during processing that exhibit excellent properties for a thick plate ([0057]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 5, the example composition of Benedictus is silent to 1.40 to 1.90 wt% Mg.
Benedictus teaches about 1.2 to 2.2% Mg ([0014]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in Example No. 20 of Benedictus to vary the Mg content between 1.2 to 2.2% because this is the preferred amount of Mg of the alloy ([0014]) and this amount of Mg forms desired phases during processing that exhibit excellent properties for a thick plate ([0057]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 8, the example composition of Benedictus is silent to 2.362 <= Mg + 0.429*Cu + 0.067*Zn <= 3.062.
Benedictus teaches 1.2 to 2.2 Mg, 1.0 to 1.9% Cu, and 6.5 to 9.5% Zn (i.e. 2.0645 to 3.6516 of Mg + 0.429*Cu + 0.067*Zn) ([0014]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in Example No. 20 of Benedictus to vary the Mg, Cu, and Zn contents between 1.2 to 2.2%, 1.0 to 1.9%, and 6.5 to 9.5%, respectively, because these are the preferred amounts of Mg, Cu, and Zn of the alloy ([0014]) and these amounts of Mg, Cu, and Zn form desired phases during processing that exhibit excellent properties for a thick plate ([0057]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benedictus (US 2005/0189044).
Regarding claim 10, Benedictus teaches an AA7xxx-series aluminum alloy ([0013]) that is wrought ([0068]-[0070]) with a composition and thickness that overlap with that claimed ([0016], [0070]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claims 10-12
Benedictus [0016], [0070]
Mn
0.25 to 0.40 wt%
0.25 to 0.35 wt%
About 0 to 0.8 wt%
Zn
6.0 to 7.0 wt%
About 6.5 to 7.9 wt%
Mg
1.35 to 2.05 wt%
About 1.4 to 1.95 wt%
Cu
1.5 to 2.2 wt%
About 1.2 to 1.75 wt%
At least one of Zr, Cr, Sc, Hf
Up to 1.0 wt%
Zr: about 0 to 0.5 wt%
Cr: about 0 to 0.4 wt%
Sc: about 0 to 0.7 wt%
Hf: about 0 to 0.3 wt%
Ti
Up to 0.15 wt%
About 0 to 0.4 wt%
Al
Balance
Balance
Thickness
1.5 to 12 inches
0.7 to 11 inches
Cu + Mg
>= 3.2 wt%
About 2.6 to 3.70 wt%
Mg+0.429*Cu+0.067*Zn
2.362 to 3.062 wt%
2.662 to 2.912 wt%
About 2.3503 to 3.3373 wt%
Zn:Mg
<= 5.25:1
About 3.33 o 5.64


Regarding claim 11, Benedictus teaches about 0 to 0.8 wt% Mn ([0016]) with an even more preferable amount of 0.12 to 0.30 wt% ([0026]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 12, Benedictus teaches about 1.4 to 1.95 wt% Mg, about 1.2 and 1.75 wt% Cu, and about 6.5 to 9.5 wt% Zn (i.e. about 2.3503 to 3.3373 wt% Mg+0.429*Cu+0.067*Zn) ([0016]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claims 13-17, Benedictus teaches a composition that overlaps with that claimed ([0016], [0070]) that is a thick plate with a high level of strength and fracture toughness ([0054]). The product of the prior art (i.e. composition, thickness, and wrought; Benedictus [0016], [0068]-[0070]) is substantially similar to the product claimed. It appears the properties of the product of the prior art are substantially similar to the properties claimed, including a TYS(L) of at least 63 ksi (claim 13), TYS(ST) of at least 57 ksi (claim 14), KIC(L-T) of at least 25 ksi√in (claim 15), KIC(S-L) of at least 20 ksi√in (claim 16), and elongation (L) of at least 8% (claim 17).
This substantial similarity is supported by Benedictus teaching a substantially similar application (i.e. aircraft structural parts Benedictus [0049]-[0055]; Applicant’s Specification [0041]) and the examples in Benedictus having properties that fall within the claimed ranges (Benedictus Tables 3, 5, 6, 8, 10, 12, 13, 15).
Benedictus teaches the aluminum alloy for use in different types of aircraft structural parts (Benedictus [0049], [0055]), such as a fuselage sheet (Benedictus [0050]) or lower wing skin (Benedictus [0051]). Similarly, applicant’s invention is directed to thick alloy products suitable for various aerospace applications, including an upper wing panel (skin) or fuselage skin (Applicant’s Specification [0041]). 
The examples in Benedictus also have the following properties that fall within the claimed range. 
The tensile yield strength (TYS) (L) is 434 to 574 MPa (63 to 83 ksi; claim 13) (Tables 3, 5, 6, 8, 10, 12, 15).
The tensile yield strength (TYS) (ST) is 493 to 520 MPa (71.5 to 75.4 ksi; claim 14) (Table 15).
KIC(L-T) is 27.8 to 65.0 MPa√m (25.3 to 59.2 ksi√in, where 1 ksi√in is equivalent to 1.09884 MPa√m; claim 15) (Tables 5, 6, 13).
KIC(S-L) of 26.2 to 29.1 MPa√m (23.8 to 26.5 ksi√in, where 1 ksi√in is equivalent to 1.09884 MPa√m; claim 16) (Table 13).
Elongation (L) of 9.0 to 13% (claim 17) (Tables 12, 15). 
Regarding claim 18, Benedictus teaches an alloy product with a thickness of 2.5 inches or more has elongation (i.e. A50) in the ST direction of 5% or more ([0071]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claims 19 and 20, Benedictus teaches an AA7xxx-series aluminum alloy ([0013]) with a composition and thickness that overlap with that claimed ([0016], [0070]) that is a thick plate with a high level of strength and fracture toughness ([0054]). The product of the prior art (i.e. composition, thickness, and wrought; Benedictus [0016], [0068]-[0070]) is substantially similar to the product claimed. It appears the properties of the product of the prior art are substantially similar to the properties claimed, including a Kmax-dev of at least 25 ksi√in (claim 19) and typical EAC resistance at 85% of TYS-ST of at least 80 days (claim 20).
This substantial similarity is supported by Benedictus teaching a substantially similar application (i.e. aircraft structural parts Benedictus [0049]-[0055]; Applicant’s Specification [0041]) and the examples in Benedictus having properties that fall within the ranges of claims 13-17 (Benedictus Tables 3, 5, 6, 8, 10, 12, 13, 15).
Benedictus teaches the aluminum alloy for use in different types of aircraft structural parts (Benedictus [0049], [0055]), such as a fuselage sheet (Benedictus [0050]) or lower wing skin (Benedictus [0051]). Similarly, applicant’s invention is directed to thick alloy products suitable for various aerospace applications, including an upper wing panel (skin) or fuselage skin (Applicant’s Specification [0041]). 
The examples in Benedictus also have the following properties that fall within the ranges of claims 13-17. 
The tensile yield strength (TYS) (L) is 434 to 574 MPa (63 to 83 ksi; claim 13) (Tables 3, 5, 6, 8, 10, 12, 15).
The tensile yield strength (TYS) (ST) is 493 to 520 MPa (71.5 to 75.4 ksi; claim 14) (Table 15).
KIC(L-T) is 27.8 to 65.0 MPa√m (25.3 to 59.2 ksi√in, where 1 ksi√in is equivalent to 1.09884 MPa√m; claim 15) (Tables 5, 6, 13).
KIC(S-L) of 26.2 to 29.1 MPa√m (23.8 to 26.5 ksi√in, where 1 ksi√in is equivalent to 1.09884 MPa√m; claim 16) (Table 13).
Elongation (L) of 9.0 to 13% (claim 17) (Tables 12, 15). 
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (EP 0 377 779).
Regarding claims 1-6, 8, and 9, Hunt teaches an aluminum alloy product (1:1-6) in the form of a sheet, plate, rod, bar, or the like with a thickness of about 0.3 inch up to about 3 or more inches (4:34-42) with a composition that overlaps with that claimed (3:41-58, 4:1-33). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claims 1-6, 8, 9
Hunt 3:41-58, 4:1-33
Mn
0.15 to 0.50 wt%
0.25 to 0.40 wt%
About 0.1 to 0.35
Zn
5.5 to 7.3 wt%
6.25 to 7.0 wt%
About 7.6 to 8.1
Mg
0.95 to 2.2 wt%
1.40 to 1.90 wt%
About 1.6 to 2
Cu
1.5 to 2.4 wt%
1.70 to 2.0 wt%
About 2 to 2.6
At least one of Zr, Cr, Sc, Hf
Up to 1.0 wt%
At least one of Zr, V, and Hf
Zr: about 0.03 to 0.15 
V: about 0.05 to 0.15
Hf: about 0.0 3to 0.4
Cr: less than about 0.08
Ti
Up to 0.15 wt%
-
Al
Balance 
Balance
Cu+Mg
3.5 to 4.5 wt%
3.6 to 4.6 wt%
Mg+0.429*Cu+0.067*Zn
2.362 to 3.062
About 2.9672 to 3.6581 wt%
Zn:Mg
3.00:1 to 5.25:1
About 3.8 to 5.06


Regarding claims 10-12, Hunt teaches an aluminum alloy product (1:1-6) in the form of a sheet, plate, rod, bar, or the like with a thickness of about 0.3 inch up to about 3 or more inches (4:34-42) with a composition that overlaps with that claimed (3:41-58, 4:1-33). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claims 10-12
Hunt 3:41-58, 4:1-33
Mn
0.25 to 0.40 wt%
0.25 to 0.35 wt%
About 0.1 to 0.35
Zn
6.0 to 7.0 wt%
About 7.6 to 8.1
Mg
1.35 to 2.05 wt%
About 1.6 to 2
Cu
1.5 to 2.2 wt%
About 2 to 2.6
At least one of Zr, Cr, Sc, Hf
Up to 1.0 wt%
At least one of Zr, V, and Hf
Zr: about 0.03 to 0.15 
V: about 0.05 to 0.15
Hf: about 0.0 3to 0.4
Cr: less than about 0.08
Ti
Up to 0.15 wt%
-
Al
Balance
Balance
Cu + Mg
>= 3.2 wt%
About 3.6 to 4.6
Mg+0.429*Cu+0.067*Zn
2.362 to 3.062 wt%
2.662 to 2.912 wt%
2.9672 to 3.6581
Zn:Mg
<= 5.25:1
3.8 to 5.06


Regarding claims 13-20, Hunt teaches the alloy product has substantially greater combinations of yield strength, fracture toughness, and corrosion resistance (2:36-46) and has minimum strengths of about 82 to 85 ksi for plate products (7:35-39). Hunt also teaches a method of manufacturing the alloy product that is substantially similar to that recited in applicant’s specification (Hunt 4:43-58, 5:all, 6:1-32; Applicant’s Specification [0061], Table 2).
Applicant’s Specification [0061], Table 2
Hunt 4:43-58, 5:all, 6:1-32
Cast ingots
Cast ingot
Homogenization
Homogenization
Hot rolling 
Work into desired shape
Solution heat treat and quench
Solution heat treat and quench
Stretching
Stretching
First Aging
6h
250F
First Aging
About 2 to 30 hours
About 175 to 325°F
Second Aging
4-17h
310-320F
Second Aging, Fig. 1
Incld. about 0.5 to 500 hours
340°F
Third Aging
24h
250F
Third Aging
About 2 to 30 hours
About 175 to 325°F


	The composition (Hunt 3:41-58, 4:1-33) and processing (Hunt 4:43-58, 5:all, 6:1-32) of the prior art are substantially similar to the claimed composition and the processing recited in applicant’s specification that forms the claimed product (applicant’s specification [0061], Table 2). It appears that the properties of the product of the prior art are substantially similar to the properties claimed, including a TYS(L) of at least 63 ksi (claim 13), TYS(ST) of at least 57 ksi (claim 14), KIC(L-T) of at least 25 ksi√in (claim 15), KIC(S-L) of at least 20 ksi√in (claim 16), elongation (L) of at least 8% (claim 17), elongation (ST) of at least 3% (claim 18), Kmax-dev of at least 25 ksi√in (claim 19), and EAC resistance at 85% of TYS-ST of at least 80 days (claim 20).
Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2012/0261039).
Regarding claims 1-6, 8, and 9, Cho teaches a thick plate of 7000 series aluminum alloys such as 1 to 6 inch thick AA7081 ([0018]) with a composition that overlaps with that claimed (Table 5). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claims 1-6, 8, and 9
Cho Table 5 AA7081
Mn
0.15 to 0.50 wt%
0.25 to 0.40 wt%
0.25 wt% max
Zn
5.5 to 7.3 wt%
6.25 to 7.0 wt%
6.9 to 7.5 wt%
Mg
0.95 to 2.2 wt%
1.40 to 1.90 wt%
1.8 to 2.2 wt%
Cu
1.5 to 2.4 wt%
1.70 to 2.0 wt%
1.2 to 1.8 wt%
At least one of Zr, Cr, Sc, Hf
Up to 1.0 wt%
Zr:0.06 to 0.25 wt%
Cr: 0.04 wt% max
Ti
Up to 0.15 wt%
0.06 wt% max
Al
Balance 
Balance
Cu+Mg
3.5 to 4.5 wt%
3.0 to 4.0 wt%
Mg+0.429*Cu+0.067*Zn
2.362 to 3.062 wt%
2.7771 to 3.4747 wt%
Zn:Mg
3.00:1 to 5.25:1
3.14 to 4.17


	Regarding claims 10-12, Cho teaches a thick plate of 7000 series aluminum alloys such as 1 to 6 inch thick AA7081 ([0018]) with a composition that overlaps with that claimed (Table 5). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claims 10-12
Cho Table 5 AA7081
Mn
0.25 to 0.40 wt%
0.25 to 0.35 wt%
0.25 wt% max
Zn
6.0 to 7.0 wt%
6.9 to 7.5 wt%
Mg
1.35 to 2.05 wt%
1.8 to 2.2 wt%
Cu
1.5 to 2.2 wt%
1.2 to 1.8 wt%
At least one of Zr, Cr, Sc, Hf
Up to 1.0 wt%
Zr:0.06 to 0.25 wt%
Cr: 0.04 wt% max
Ti
Up to 0.15 wt%
0.06 wt% max
Al
Balance
Balance
Cu + Mg
>= 3.2 wt%
3.0 to 4.0 wt%
Mg+0.429*Cu+0.067*Zn
2.362 to 3.062 wt%
2.662 to 2.912 wt%
2.7771 to 3.4747 wt%
Zn:Mg
<= 5.25:1
3.14 to 4.17


Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2012/0261039) as applied to claim 10 above, and further in view of Yang (CN 104313520 machine translation).
Regarding claims 13-20, Cho teaches processing the 1 to 6 inch thick 7081 aluminum alloy plate by solution heat treating, quenching, cold stretching, and aging to meet high ballistic and blast resistance for armored vehicles ([0018]), but is silent to the details of the aging process.
Yang teaches an aging treatment for aluminum, zinc, magnesium, copper 7000 series alloy thick plates ([0002]) by solution treatment, quenching, then three-stage aging ([0008]-[0011], [0018]-[0022]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to age the alloy of Cho using the process of Yang because it improves mechanical properties of the aluminum alloy material, reduces the sensitivity to stress corrosion cracking, and improves fracture toughness (Yang [0012]).
Applicant’s Specification [0061], Table 2
Yang [0008]-[0011]; [0018]-[0022]
Cast ingots
-
Homogenization
-
Hot rolling 
-
Solution heat treat and quench
Solution heat treat and quench
Stretching
-
First step aging
6h
250F
First step aging
4-6h
120+/-3°C (248°F)
Second step aging
4-17h
310-320F
Second step aging
24-28h
155+/-3°C (311°F)
Third step aging
24h
250F
Third step aging
4-6h
120+/-3°C (248°F)


	The composition (Cho Table 5 AA7081) and processing (Yang [0008]-[0011], [0018]-[0022]) of the prior art are substantially similar to the claimed composition and the processing recited in applicant’s specification that forms the claimed product (applicant’s specification [0061], Table 2). It appears that the properties of the product of the prior art are substantially similar to the properties claimed, including a TYS(L) of at least 63 ksi (claim 13), TYS(ST) of at least 57 ksi (claim 14), KIC(L-T) of at least 25 ksi√in (claim 15), KIC(S-L) of at least 20 ksi√in (claim 16), elongation (L) of at least 8% (claim 17), elongation (ST) of at least 3% (claim 18), Kmax-dev of at least 25 ksi√in (claim 19), and EAC resistance at 85% of TYS-ST of at least 80 days (claim 20).
Related Art
Chakrabati (US 2002/0150498).
Chakrabati teaches a 7XXX series aluminum alloy that is 2 to 10 inches thick ([0002], [0017]) with a composition that overlaps with that claimed ([0019]) and L-TYS of 67.2 to 74.9 ksi (Table 2). 
Element
Claims 1-9
Chakrabati [0019]
Mn
0.15 to 0.50 wt%
0.25 to 0.40 wt%
Up to about 1.0 wt%
Zn
5.5 to 7.3 wt%
6.25 to 7.0 wt%
About 6.5 to 8.5 wt%
Mg
0.95 to 2.2 wt%
1.40 to 1.90 wt%
About 1.3 to 1.7 wt%
Cu
1.5 to 2.4 wt%
1.70 to 2.0 wt%
About 1.4 to 2.0 wt%
At least one of Zr, Cr, Sc, Hf
Up to 1.0 wt%
Zr: up to about 0.40 wt%
Cr: up to about 0.37 wt%
Sc: up to about 0.38 wt%
Hf: up to about 0.20  wt%
Ti
Up to 0.15 wt%
Up to about 0.15 wt% max
Al
Balance 
Balance
Cu+Mg
3.5 to 4.5 wt%
About 2.7 to 3.7 wt%
Mg+0.429*Cu+0.067*Zn
2.362 to 3.062 wt%
About 2.3361 to 3.1275 wt%
Zn:Mg
3.00:1 to 5.25:1
About 5 to 6.5


Nakai (JP 2004-002983)
	Nakai teaches a heat treated 7000 series aluminum alloy extruded material with a composition that overlaps with that claimed (abstract) processed by three-step aging at 115 to 145°C for 12 to 48 hours, then 170 to 190°C for 1 to 4 hours, then 115 to 145°C for 12 to 48 hours to form properties of tensile strength and elongation that overlap with those claimed (pg. 2 para. 1).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8-20, 22-24 of copending Application No. 17/292,901 (App’901) (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they teach a 7xxx-series aluminum alloy with an overlapping composition (App ‘901 claim 1) and thickness of at least 12.7 mm (0.5 inches) (App ‘901 claim 15).
Element
Claims 1-4, 6, 9
App ‘901 Claim 1
Mn
0.15 to 0.50 wt%
0.25 to 0.40 wt%
Up to 0.45 wt%
Zn
5.5 to 7.3 wt%
6.25 to 7.0 wt%
6.20 to 7.50 wt%
Mg
0.95 to 2.2 wt%
1.40 to 1.90 wt%
2.15 to 2.85 wt%
Cu
1.5 to 2.4 wt%
1.70 to 2.0 wt%
1.20 to 2.00 wt%
At least one of Zr, Cr, Sc, Hf
Up to 1.0 wt%
At least one of:
Zr: up to 0.3 wt%
Cr: up to 0.3 wt%
Sc: up to 0.5 wt%
Ti
Up to 0.15 wt%
Up to 0.25 wt%
Al
Balance 
Balance
Cu + Mg
3.5 to 4.5 wt%
Less than 4.50 wt%
Zn:Mg
3.00:1 to 5.25:1
2.18 to 3.49


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 and 8-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/308,794 (App ‘794) (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they teach a wrought 7xxx aluminum alloy product with an overlapping composition and thickness of 12.7 to 305 mm (0.5 to 12 inches) (App ‘794 claim 1).
Element
Claims 1-9
Claims 10-12
App ‘794 Claim 1
Mn
0.15 to 0.50 wt%
0.25 to 0.40 wt%
0.25 to 0.40 wt%
0.25 to 0.35 wt%
Up to 0.60 wt%
Zn
5.5 to 7.3 wt%
6.25 to 7.0 wt%
6.0 to 7.0 wt%
5.5 to 9.0 wt%
Mg
0.95 to 2.2 wt%
1.40 to 1.90 wt%
1.35 to 2.05 wt%
1.3 to 2.5 wt%
Cu
1.5 to 2.4 wt%
1.70 to 2.0 wt%
1.5 to 2.2 wt%
1.2 to 2.6 wt%
At least one of Zr, Cr, Sc, Hf
Up to 1.0 wt%
Up to 1.0 wt%
Up to 1.0 wt%
Ti
Up to 0.15 wt%
Up to 0.15 wt%
Up to 0.15 wt%
Al
Balance 
Balance
Balance
Cu + Mg
3.5 to 4.5 wt%
>= 3.2 wt%
2.5 to 5.1 wt%
Mg+0.429*Cu+0.067*Zn
2.362 to 3.062 wt%
2.362 to 3.062 wt%
2.662 to 2.912 wt%
2.1833 to 4.2184 wt%
Zn:Mg
3.00:1 to 5.25:1
<= 5.25:1
2.2 to 6.9231


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735